              Case 1:20-cv-00102-SAB Document 22 Filed 08/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10    THERESA BROOKE,                                     Case No. 1:20-cv-00102-SAB

11                   Plaintiff,                           ORDER DISREGARDING DECLARATION
                                                          OF COUNSEL
12           v.
                                                          (ECF No. 20)
13    RIVER PARK HOSPITALITY, INC.,

14                   Defendant.

15

16          On August 3, 2020, Plaintiff filed a declaration regarding Defendant’s refusal to meet and

17 confer pursuant to Local Rule 251(d) to resolve a disagreement over discovery responses. (ECF

18 No. 20.) However, Plaintiff must file a motion for discovery relief pursuant to Local Rule 251(a)

19 and notice the motion for hearing. Plaintiff may file an affidavit pursuant to Local Rule 251(d) if
20 the opposing party fails to meet and confer or fails to participate in drafting the Joint Statement

21 re Discovery Disagreement. See L.R. 251(a) (“The hearing may be dropped from the calendar

22 without prejudice if the Joint Statement re Discovery Disagreement or an affidavit as set forth

23 below is not filed at least seven (7) days before the scheduled hearing date.”); L.R. 251(d) (“If

24 counsel for the moving party is unable, after a good faith effort, to secure the cooperation of

25 counsel for the opposing party in arranging the required conference, or in preparing and

26 executing the required joint statement, counsel for the moving party may file and serve an
27 affidavit so stating.”). For these reasons, Plaintiff’s declaration shall be disregarded at this time.

28          The parties are encouraged to meet and confer in good faith regarding any discovery


                                                      1
              Case 1:20-cv-00102-SAB Document 22 Filed 08/04/20 Page 2 of 2


 1 dispute. The parties are further encouraged to consider the undersigned’s informal discovery

 2 dispute process, which allows for an informal telephonic conference by agreement of all parties

 3 to resolve discovery disputes without the need for formal motion work. The parties are directed

 4 to the Court’ s website at www.caed.uscourts.gov under Judges; Boone (SAB); Discovery

 5 Dispute Procedures (in the area entitled “Case Management Procedures”) for specific

 6 information regarding Chambers’ procedures.

 7          Accordingly, Plaintiff’s declaration filed on August 3, 2020 (ECF No. 20) is HEREBY

 8 DISREGARDED.

 9
     IT IS SO ORDERED.
10

11 Dated:     August 4, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
